Citation Nr: 1451887	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-00 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right shoulder strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1996.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from
an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for right  shoulder strain and assigned a noncompensable initial disability rating, effective August 6, 2009.

This matter was remanded in December 2013 for additional development.  Specifically, the RO was requested to contact the Veteran and request additional medical records identified in the Veteran claims file.  Two letters were sent to the Veteran, dated in February and April 2014 requesting these records.  No answer was received from the Veteran.  As such, the Board finds that there has been substantial compliance with the previous remand requests.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In May 2014, the RO increased the evaluation of right shoulder strain to 10 percent disabling, effective August 6, 2009, the date of the original claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in an October 2014 statement, indicated that the Veteran's service-connected right shoulder disability had worsened since his last VA examination four years ago.  The most recent VA examination in connection with the Veteran's claim is dated in September 2010.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Upon remand, updated VA treatment should be obtained.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of  the Veteran's service-connected right shoulder disability.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed. 

Any and all tests and evaluations deemed necessary should be performed (including range of motion testing that includes a finding of where the Veteran's pain on motion begins and where his functional loss begins, both before and after repetitive testing).  The clinical findings must be reported in detail and the extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

The examiner should specify if ankylosis is present.  The examiner should also specifically describe the effects of the Veteran's right shoulder disability on his occupational functioning and daily activities of life.  

A complete rationale for all opinions expressed must be included in the examination report. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



